Citation Nr: 0638238	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a herniated disc, L3-4, status post discectomy.

2.  Entitlement to an initial rating higher than 10 percent 
for neurological manifestations of a herniated disc, L3-4, 
status post discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to December 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont 
and Manchester, New Hampshire.  In June 2004, the RO granted 
service connection for the herniated disc with a 10 percent 
evaluation.  After the veteran testified at a November 2004 
RO hearing, the RO increased the rating for the orthopedic 
manifestations of the herniated disc to 20 percent and 
granted a separate 10 percent evaluation for neurological 
manifestations of the herniated disc.

The veteran did not file a notice of disagreement (NOD) as to 
the other claims decided in the June 2004 rating decision or 
the RO's January 2005 denial of his claims for service 
connection for a right knee disorder and 
hypercholesterolemia, so there are no issues before the Board 
regarding those claims.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200, 20.201, 20.302(a) (2006).


FINDINGS OF FACT

1.  The preponderance of the competent evidence reflects that 
the veteran's herniated disc has not caused forward flexion 
of the thoracolumbar spine to be 30 degrees or less or 
ankylosis, or caused incapacitating episodes lasting at least 
4 weeks, but less than 6 weeks, during the past 12 months.

2.  The preponderance of the evidence reflects that the 
neurologic manifestations of the veteran's herniated disc 
have been wholly sensory and mild.  There is no evidence of 
moderate, or worse, incomplete paralysis.

3.  The preponderance of the evidence reflects that the 
orthopedic and neurologic manifestations of the veteran's 
herniated disc have not caused frequent hospitalization, 
unusual symptoms, weakness, premature or excess fatigability, 
or incoordination, and the pain and painful motion have not 
caused additional functional or industrial impairment beyond 
that contemplated by the governing rating criteria.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 20 percent for orthopedic manifestations of a 
herniated disc, L3-4, status post discectomy.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria have not been met for an initial rating 
higher than 10 percent for neurologic manifestations of a 
herniated disc, L3-4, status post discectomy.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 8720 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a March 
2004 VCAA letter prior to its initial, June 2004 adjudication 
of the claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The March 2004 letter complied with the second, third, and 
fourth elements of VCAA notification.  In an attachment 
entitled, "What is the Status of Your Claim and How You Can 
Help," the RO explained the respective responsibilities of 
VA and the veteran in obtaining Federal and non-Federal  
information and evidence.  The RO also wrote, on page 2 of 
the letter: "If there is any other evidence or information 
that you think will support your claim, please let us know."

However, as to the first element, the information necessary 
to substantiate the claim, the RO explained in an attachment 
entitled, "What Must the Evidence Show to Support Your 
Claim" what the evidence had to show to support a claim for 
service connection.  This was correct at the time, but when 
the RO subsequently granted service connection for a 
herniated disc and later for separate neurological 
manifestations of this disorder, and the veteran disagreed 
with the assigned evaluations, the issues became entitlement 
to higher initial ratings for the service-connected 
disorders.  VA's General Counsel, whose precedent opinions 
are binding on the Board, 38 U.S.C.A. § 7104(c) (West 2002), 
held that where VCAA notice is given regarding an original 
service connection claim, VA is not required to provide 
additional VCAA notice concerning the "downstream" issues 
such as entitlement to a higher initial rating.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  More recently, however, 
the Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court in Dingess did not address VAOPGCPREC 8-
2003.

Any error in not providing the veteran with notice as to how 
to establish entitlement to a higher disability rating or 
earlier effective date was harmless in this case because VA 
followed proper subsequent remedial processes to cure any 
such defect, thereby providing the veteran a meaningful 
opportunity to participate in the processing of his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess, 19 Vet. App. at 
492; Pelegrini, 18 Vet. App. at 122-124).  Specifically, in 
its June 2004 and February 2005 letters enclosing its rating 
decisions granting service connection for a herniated disc 
and a separate neurological evaluation, the RO indicated what 
the veteran should do if he disagreed with these decisions.  
At those points in time, the only disagreement could be with 
the levels of the evaluations or the effective dates 
assigned, as service connection had been granted.  The 
subsequent statements of his veteran and his representative 
in the June 2004 NOD, the April 2004 Substantive Appeal (VA 
Form 9), and at the November 2004 RO hearing reflect that 
they were aware that the veteran had to demonstrate the 
severity of his disabilities in order to establish 
entitlement to a higher rating by submitting medical and 
other evidence of such severity.  For example, in the 
veteran's August 2004 Substantive Appeal, he noted the 
different levels of rating under Diagnostic Code 5243 and 
described symptoms such as numbness and incapacitating 
episodes that he felt warranted a higher rating.  The veteran 
was therefore informed of the first element of VCAA 
notification and demonstrated his understanding of the 
information and evidence not of record necessary to 
substantiate his claims for higher initial ratings prior to 
the most recent, June 2005 readjudication of his claims; a 
remand to re-notify him of this element would be superfluous 
and unnecessary.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, as the Board will deny the 
claims, there will be no new effective dates to assign, so 
any issue as to notification regarding entitlement to an 
earlier effective date is moot.

In addition, the RO obtained all identified medical records 
and there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Indeed, the veteran's representative wrote in the 
October 2006 informal hearing presentation that it "believes 
the case is fully developed and, as such, is ripe for [Board] 
review" (p. 2).  VA thus complied with the VCAA's duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  This is 
particularly true where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
and the Board must consider entitlement to "staged" ratings 
to compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

A June 2000 in-service operation report describes a right 
extraspinal L3-L4 discectomy and contains pre and post 
operative diagnoses of a right L3-L4 herniated disc.  The 
veteran's herniated disc is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243 (2006), applicable to 
intervertebral disc syndrome (IVDS).  This version of the 
regulation applies here because the veteran's January 2004 
claim was filed after the current version of the regulation 
became effective.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("This amendment is effective September 26, 2003").  IVDS 
is rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (2006).  Under the general rating 
formula as it applies to lumbar spine disabilities such as 
the one at issue here, a 20 percent rating is warranted where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees or the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough o 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
higher, 40 percent rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.

The preponderance of the evidence reflects that the veteran 
is not entitled to an initial rating higher than 20 percent 
under the general rating formula for any part of the appeal 
period.  At the April 2004 VA general medical examination, 
lumbar flexion was to 75 degrees, extension to 30 degrees, 
lateral flexion to 15 degrees on the right and 30 degrees on 
the left, and right and left rotation each to 30 degrees.  
Thus, the veteran did not have the forward flexion of the 
thoracolumbar spine limited to 30 degrees or ankylosis of the 
thoracolumbar spine that would warrant a higher, 40 percent 
rating under the General Rating Formula.  There were also no 
symptoms warranting a higher rating exhibited at the December 
2004 VA examination, because flexion of the thoracolumbar 
spine was to 50 degrees, with extension to 15 degrees, 
lateral flexion to 25 degrees on the right and the left and 
rotation to 30 degrees on the right and left.  Moreover, the 
March and May 2005 private treatment records characterize the 
range of motion in terms of percentages, with forward flexion 
and extension ranging from 60 to 75 percent and lateral 
flexion and rotation from 50 to 75 percent.  As normal 
forward flexion is 0 to 90 degrees, 38 C.F.R. § 4.71a, Plate 
V (2006), the percentages recorded in the private treatment 
records showing flexion greater than 30 degrees therefore do 
not warrant a 40 percent rating under the general rating 
formula.

Under the formula for rating IVDS based on incapacitating 
episodes, Note 1 defines an incapacitating episode as a 
period of acute signs and symptoms due to IVDS requiring bed 
rest and treatment, both prescribed by a physician.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  67 Fed. Reg. 54345, 
54347 (August 22, 2002).  This is significant in the present 
case because the veteran has described episodes of back pain 
that cause him to lie down and indicated in his Substantive 
Appeal and elsewhere that Navy physicians told him to stay in 
bed for 3 or 4 or more days until the symptoms had gone away.  
Moreover, he stated in an April 2005 memorandum that he was 
simply following the advice of his in-service neurosurgeon to 
remain in bed motionless during his "spasm episodes," and 
when he tried to go to the emergency room during one such 
episode, he passed out while driving on the freeway.  The 
only reference to bed rest in the post-service medical 
records appears to be in the May 2005 private treatment note 
which quotes the veteran as stating "Had a major spasm 
Tuesday, had to stay out of work x 1 day-Bedrest."  This is 
not a prescription for treatment and bed rest by a physician, 
but, rather, a recitation of something that the veteran said 
to a physician.  Thus, there is there is no evidence in the 
record indicating that the veteran has been prescribed bed 
rest by a physician at any point since he filed his claim and 
the episodes that the veteran described are therefore not 
incapacitating episodes as defined in the applicable 
regulation.  The Board notes, however, that should the 
veteran be prescribed bed rest and treatment by a physician 
for his episodes at any time, he may submit such evidence as 
part of a claim for an increased rating, and he is also 
hereby informed that he need not go to a physician to obtain 
such a prescription during such an episode in order for the 
episode to qualify as an incapacitating episode under the 
regulation.

The neurological manifestations of the veteran's herniated 
disc are rated under 38 C.F.R. § DC 8720 (2006), applicable 
to neuralgia of the sciatic nerve.  Under DC 8520, mild 
incomplete paralysis of the lower extremity warrants a 10 
percent rating, moderate incomplete paralysis warrants a 20 
percent rating, moderately severe incomplete paralysis 
warrants a 40 percent rating, and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
The Rating Schedule indicates at the beginning of the 
criteria for evaluating diseases of the peripheral nerves 
that when the "involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree."  
In the present case, there has been evidence of right lower 
extremity radiculopathy throughout the appeal period, but the 
preponderance of the evidence reflects that it has been 
wholly sensory causing only mild incomplete paralysis.  For 
example, at the April 2004 VA examination, the veteran 
described numbness from the right inner groin down the inner 
thigh and right lower leg that periodically worsened.  The 
diagnosis include pain and radiculopathy of the right lower 
extremity.  There was no evidence of atrophy, spasm or 
tenderness.  At the December 2004 VA examination, straight 
leg raising was positive on the right, neurologic examination 
revealed muscle strength equal on the right and the left, and 
sensory examination showed evidence of paresthesia throughout 
most of the right leg.  The diagnosis was chronic L3 
radiculopathy.  At the July 2004 VA examination that focussed 
on the right leg symptoms, the examiner noted many prior 
complaints of right leg numbness but none of right leg injury 
or complaints of pain.  On examination, there was full range 
of motion and no right knee abnormalities.  The examiner also 
noted that neuropathy was well documented.  The March 2005 
private treatment records indicated that neurologic 
examination showed deep tendon reflexes to be 2+ on the right 
knee, 1+ on the right ankle, that L4-S2 were within normal 
limits and dural tension signs were negative.  The May 2005 
private treatment records characterize the veteran's 
neurologic condition as intact.  The above VA and private 
treatment records and examinations reflect that there have 
been few if any abnormalities in the veteran's right leg 
other than the numbness and pain of which he has consistently 
complained throughout the appeal period.  Thus, the 
preponderance of the evidence reflects that the veteran's 
herniated disc causes neuralgia is best described as mild 
incomplete paralysis of the sciatic nerve, and does not 
warrant an evaluation higher than 10 percent for these 
neurologic manifestations.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  The April and 
December 2004 VA examiners found no evidence of any weakness, 
fatigability, incoordination or instability of the back, with 
the only DeLuca factor found being painful motion estimated 
to cause loss of 10-30 degrees of forward flexion during 
flare-ups.  As no evidence has been found for almost all of 
the DeLuca factors and the veteran is already being 
compensated for loss of flexion that is caused by his pain 
and painful motion, the Board finds that a higher rating is 
not warranted in this case based on DeLuca or the applicable 
regulations.

Finally, the veteran is not entitled to an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2006).  His 
gait was normal at the December 2004 VA examination and was 
not indicated to be abnormal elsewhere, there is no evidence 
of unusual symptoms, frequent hospitalization, or that the 
average industrial impairment from the orthopedic and 
neurologic manifestations of the herniated disc have caused 
industrial impairment in excess of that contemplated by the 
assigned ratings.  Although the veteran has sometimes missed 
work due to his back symptomatology, this loss of working 
time has not been more than the "considerable loss of 
working time" for which his current ratings compensate him.  
See 38 C.F.R. § 4.1 (2006) ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to initial ratings higher than 20 and 
10 percent, respectively, for the orthopedic and neurologic 
manifestations of his herniated disc, L3-4, status post 
discectomy under any potentially applicable diagnostic code 
or based on any other factors during the appeal period.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claims for higher initial ratings must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).


ORDER

The claim for  an initial rating higher than 20 percent for a 
herniated disc, L3-4, status post discectomy, is denied.

The claim for an initial rating higher than 10 percent for 
neurological manifestations of a herniated disc, L3-4, status 
post discectomy, is denied.


____________________________________________
C. TRUEBA	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


